                                                                   Case 2:19-bk-24804-VZ             Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                            Desc
                                                                                                      Main Document    Page 1 of 14


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)                                     .
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                      Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                               Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               SECOND NOTICE OF MOTION AND
                                           ATTORNEYS AT LAW




                                                                                                                                   MOTION FOR AN ORDER GRANTING
                                                                  14                                       Debtor.                 EXTENSION OF THE DEADLINE TO
                                                                                                                                   ASSUME, ASSUME AND ASSIGN, OR
                                                                  15                                                               REJECT NONRESIDENTIAL REAL
                                                                                                                                   PROPERTY LEASES FOR AN
                                                                  16                                                               ADDITIONAL NINETY DAYS PURSUANT
                                                                                                                                   TO 11 U.S.C. § 365(d)(4)(B)(i);
                                                                  17                                                               MEMORANDUM OF POINTS AND
                                                                                                                                   AUTHORITIES AND DECLARATION OF
                                                                  18                                                               YUETING JIA IN SUPPORT THEREOF

                                                                  19                                                               [No Hearing Required]

                                                                  20   TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                  21   JUDGE; OCEAN VIEW DRIVE, INC.; THE OFFICIAL COMMITTEE OF UNSECURED

                                                                  22   CREDITORS; AND THE OFFICE OF THE UNITED STATES TRUSTEE:

                                                                  23            PLEASE TAKE NOTICE that Yueting Jia, debtor and debtor in possession herein (the
                                                                  24   “Debtor”) hereby moves (the “Motion”), pursuant to section 365(d)(4)(B)(i) of title 11 of the United
                                                                  25   States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), for an order further extending the
                                                                  26   statutory deadline (the “365(d)(4) Deadline”) within which the Debtor may assume, assume and
                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:327461.2 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                            Desc
                                                                                                      Main Document    Page 2 of 14


                                                                   1   assign, or reject any unexpired non-residential real property leases for an additional ninety (90) days,

                                                                   2   i.e., from May 11, 2020, through and including August 10, 2020, 2 or through the date of entry of an

                                                                   3   order confirming the Debtor’s plan, whichever is earlier.

                                                                   4            The Debtor leases (the “Lease”)3 from Ocean View Drive, Inc. (the “Landlord”), real

                                                                   5   property located at (i) 91 Marguerite Drive, Rancho Palos Verdes, CA 90275 (“91 Marguerite

                                                                   6   Drive”); (ii) 7 Marguerite Drive, Ranch Palos Verdes, CA 90275 (“7 Marguerite Drive”); (iii) 11

                                                                   7   Marguerite Drive, Rancho Palos Verdes, CA 90275 (“11 Marguerite Drive”); (iv) 15 Marguerite

                                                                   8   Drive, Rancho Palos Verdes, CA 90275 (“15 Marguerite Drive”); and (v) 19 Marguerite Drive,

                                                                   9   Rancho Palos Verdes, CA 90275 (“19 Marguerite Drive,” and together with 91 Marguerite Drive, 7

                                                                  10   Marguerite Drive, 11 Marguerite Drive, and 15 Marguerite Drive, the “Leased Property”). The

                                                                  11   Debtor resides at 91 Marguerite Drive and subleases the remainder of the Leased Property.4
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            Although the Leased Property is located in a residential area and the structures built upon
                                        LOS ANGELES, CALIFORNIA




                                                                  13   certain of such properties are residences, the Bankruptcy Code does not define the term
                                           ATTORNEYS AT LAW




                                                                  14   ‘nonresidential’ as it relates to real property, resulting in some courts assessing the nature of the

                                                                  15   property leased and other courts assessing the lease itself. Thus, in an abundance of caution, and

                                                                  16   with the written consent of the Landlord, the Debtor is filing this Motion to preserve his ability to

                                                                  17   assume or reject the Lease.

                                                                  18            PLEASE TAKE FURTHER NOTICE that the Motion is based on the attached

                                                                  19   Memorandum of Points and Authorities and Declaration of Yueting Jia, and any other admissible

                                                                  20   evidence properly brought before the Court. In addition, the Debtor requests that the Court take

                                                                  21   judicial notice of all documents filed with the Court in this Case.

                                                                  22            PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(o)(1) requires

                                                                  23   that any response to the Motion and request for hearing must be filed with the Bankruptcy Court and

                                                                  24   served upon the United States Trustee and counsel for the Debtor at the address appearing on the

                                                                  25
                                                                       2
                                                                         As the ninetieth day falls on Sunday, August 9, 2020, the Debtor is seeking an extension to Monday, August 10, 2020,
                                                                  26   the next business day.
                                                                       3
                                                                         Nothing herein shall be construed as a concession or admission that the Lease is a lease of nonresidential real property
                                                                  27   or that the Lease is an “executory contract” within the meaning of 11 U.S.C. § 365 and other applicable law. The Debtor
                                                                       expressly reserves all of his rights with respect to the Lease.
                                                                  28   4
                                                                         Warm Time, Inc., subleases from the Debtor the properties located at 7 Marguerite Drive, 11 Marguerite Drive, 15
                                                                       Marguerite Drive, and 19 Marguerite Drive.
                                                                   Case 2:19-bk-24804-VZ         Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                  Desc
                                                                                                  Main Document    Page 3 of 14


                                                                   1   upper-left hand corner of the caption page to this Motion within fourteen (14) days after the date of

                                                                   2   service of the Notice. Pursuant to Local Bankruptcy Rule 9013-1(h), the failure to timely file and

                                                                   3   serve written opposition may be deemed by the Court to be consent to the granting of the relief

                                                                   4   requested in the Motion without further notice or a hearing.

                                                                   5          WHEREFORE, the Debtor respectfully requests that the Court enter an Order, among other

                                                                   6   things, (i) granting the Motion, (ii) extending the Section 365(d)(4) Deadline for an additional 90

                                                                   7   days, through and including August 10, 2020, or the date of entry of an order confirming the

                                                                   8   Debtor’s plan, whichever is earlier, and (iii) stating that nothing contained in the order shall be

                                                                   9   deemed to authorize the assumption or rejection of the Lease.

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Dated: May 11, 2020                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                  By    /s/ Malhar S. Pagay
                                           ATTORNEYS AT LAW




                                                                                                                            Richard M. Pachulski
                                                                  14                                                        Jeffrey W. Dulberg
                                                                                                                            Malhar S. Pagay
                                                                  15
                                                                                                                            Attorneys for Debtor and Debtor in
                                                                  16                                                        Possession
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                   Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                          Desc
                                                                                                     Main Document    Page 4 of 14


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                             I.

                                                                   3                                                   BACKGROUND

                                                                   4   A.      Jurisdiction and Venue

                                                                   5           The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                   6   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue for proceedings on this Motion is proper

                                                                   7   in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                   8   B.      General Background

                                                                   9           On October 14, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

                                                                  10   under chapter 11 of the Bankruptcy Code. The Debtor remains in possession of his property and

                                                                  11   manages his affairs as a debtor in possession.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On February 11, 2020, the Debtor filed a Notice of Motion and Motion for an Order
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Granting Extension of the Deadline to Assume, Assume and Assign, or Reject Nonresidential Real
                                           ATTORNEYS AT LAW




                                                                  14   Property Leases to the Maximum Number of Days Authorized by 11 U.S.C. § 365(D)(4)(B)(i)

                                                                  15   [Docket No. 322] (the “First Extension Motion”). The First Extension Motion was granted by order

                                                                  16   entered on February 28, 2020 [Docket No. 394], extending the 365(d)(4) Deadline from February 11,

                                                                  17   2020, through May 11, 2020.

                                                                  18   C.      The Lease

                                                                  19           Pursuant to the Lease, the Debtor is the lessee of the Leased Property and resides at 91

                                                                  20   Marguerite Drive while subleasing the remaining Leased Property.5 7 Marguerite Drive and 19

                                                                  21   Marguerite Drive are residences. 11 Marguerite Drive and 15 Marguerite Drive consist of

                                                                  22   unimproved land. The Debtor has pre-paid his rent due under the Lease through December 2021.

                                                                  23                                                            II.

                                                                  24                                                     ARGUMENT

                                                                  25           Section 365(d) of the Bankruptcy Code provides that:
                                                                  26

                                                                  27

                                                                  28   5
                                                                         Warm Time, Inc. subleases from the Debtor the properties located at 7 Marguerite Drive, 11 Marguerite Drive, 15
                                                                       Marguerite Drive, and 19 Marguerite Drive.
                                                                   Case 2:19-bk-24804-VZ              Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                  Desc
                                                                                                       Main Document    Page 5 of 14


                                                                   1                    (A) Subject to subparagraph (B), an unexpired lease of nonresidential real property
                                                                                        under which the debtor is the lessee shall be deemed rejected, and the trustee shall
                                                                   2                    immediately surrender that nonresidential real property to the lessor, if the trustee
                                                                                        does not assume or reject the unexpired lease by the earlier of -
                                                                   3                        (i) the date that is 120 days after the date of the order for relief; or
                                                                   4                        (ii) the date of the entry of an order confirming a plan.
                                                                                        (B) (i) The court may extend the period determined under subparagraph (A), prior to
                                                                   5                    the expiration of the 120-day period, for 90 days on the motion of the trustee or lessor
                                                                                        for cause.
                                                                   6
                                                                                            (ii) If the court grants an extension under clause (i), the court may grant a
                                                                   7                    subsequent extension only upon prior written consent of the lessor in each instance.

                                                                   8   11 U.S.C. § 365(d)(4) (emphasis added). Thus, the Court can, for cause, order a 90-day extension of

                                                                   9   the period during which a debtor in possession must assume or reject nonresidential real property

                                                                  10   leases. As set forth in section 365(d)(4)(B)(ii), because the Court already has granted an initial

                                                                  11   extension of the 365(d)(4) Deadline pursuant to the First Extension Motion, the Court may grant a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   further extension upon the written consent of the Landlord.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           As to what constitutes “cause” under amended section 365(d)(4), prior cases remain
                                           ATTORNEYS AT LAW




                                                                  14   informative. 3 Collier on Bankruptcy ¶ 365.04[4], at 365-48 (15th ed. rev.) (“Prior law interpreting

                                                                  15   section 365(d)(4) should continue to apply as to the remainder of the issues that arise in the context

                                                                  16   of assumption or rejection of a nonresidential real property lease.”). Many courts have discussed

                                                                  17   what generally constitutes sufficient cause to extend the time period within which a debtor may

                                                                  18   assume, assume and assign, or reject an unexpired nonresidential lease. In In re Wedtech Corp., 72

                                                                  19   B.R. 464 (Bankr. S.D.N.Y. 1987), the Court cited the following factors, among others, to determine

                                                                  20   whether “cause” existed:

                                                                  21                    (i)         where the lease is an important asset of the estate, such that the decision to

                                                                  22           assume or reject it would be central to any plan;

                                                                  23                    (ii)        where the debtor has had insufficient time to intelligently appraise its

                                                                  24           financial situation and the potential value of the lease in terms of a potential plan; and

                                                                  25                    (iii)       the existence of any other facts indicating the lack of reasonable time to

                                                                  26           decide whether to assume or assign a lease.

                                                                  27   Id. at 471-72. The Bankruptcy Appellate Panel for the Ninth Circuit endorsed the foregoing

                                                                  28   multifaceted approach to requests for an extension under section 365(d)(4) of the Bankruptcy Code.

                                                                                                                                5
                                                                       DOCS_LA:327461.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22               Desc
                                                                                                     Main Document    Page 6 of 14


                                                                   1   See In re Victoria Station Inc., 88 B.R. 231, 236 n.7 (Bankr. 9th Cir. 1988) (“There are numerous

                                                                   2   important factors in support of and against an extension of time. . . . These factors include, whether

                                                                   3   the leases are the primary assets of the debtor [and] whether the lessor continues to receive rental

                                                                   4   payments.”), aff’d, 875 F.2d 1380 (9th Cir. 1989).

                                                                   5           Cause for an extension, to the extent one is required, exists because the Lease is an important

                                                                   6   asset of the estate. Not only does the Debtor reside in part of the Leased Property but, via a sublease

                                                                   7   of the remainder of the Leased Property, the Lease also provides a source of rental income to the

                                                                   8   Debtor.

                                                                   9           Although section 365(d)(4) of the Bankruptcy Code is not applicable to residential real

                                                                  10   property -- and the Leased Property includes the Debtor’s residence and two other residential

                                                                  11   structures located at 7 Marguerite Drive and 19 Marguerite Drive -- the Bankruptcy Code does not
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   define the term ‘nonresidential’ as it relates to real property, resulting in some courts assessing the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   nature of the property leased and other courts assessing the lease itself. Because 11 Marguerite
                                           ATTORNEYS AT LAW




                                                                  14   Drive and 15 Marguerite Drive consist of unimproved land, there may be some ambiguity as to

                                                                  15   whether such properties constitute residential or nonresidential property. Compare Matter of

                                                                  16   Terrace Apts. Ltd., 107 B.R. 382 (Bank. N.D. Ga. 1989) (nature of property is the key factor in

                                                                  17   determining whether a property is residential) and Alegre v. Michael H. Clement Corp. (In re

                                                                  18   Michael H. Clement Corp.), 446 B.R. 394 (N.D. Cal. 2011) (applying “nature of property test,”

                                                                  19   which court believed was the majority view, to determine that property is residential) with In re

                                                                  20   Condo. Admin. Servs., Inc., 55 B.R. 792 (Bankr. M.D. Fla.1985) (mobile home park lease was

                                                                  21   nonresidential based on the nature of the lease and not on the use of the property as a residence) and

                                                                  22   In re Sonora Convalescent Hosp., Inc., 69 B.R. 134 (Bankr. E.D. Cal. 1986) (commercial intent of

                                                                  23   the lease is used to determine that property is nonresidential although patients reside on property).

                                                                  24   Thus, in an abundance of caution and because of the importance of the Leased Property and the

                                                                  25   Lease both as a source of revenue and as the Debtor’s residence, the Debtor files this Motion to

                                                                  26   preserve his ability to assume or reject the Lease.

                                                                  27           The Debtor has pre-paid his rent due under the Lease through December 2021, beyond the

                                                                  28   extension period proposed herein, and thus has fulfilled his monetary obligations under the Lease

                                                                                                                             6
                                                                       DOCS_LA:327461.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                           Desc
                                                                                                     Main Document    Page 7 of 14


                                                                   1   during the proposed extended period; thus, the Landlord will not suffer any prejudice if the extension

                                                                   2   is granted. If the requested relief is not granted, the Debtor may be forced to prematurely assume or

                                                                   3   reject the Lease. A premature decision to reject or assume Lease could cause harm to the estate

                                                                   4   because it could saddle the estate with unnecessary administrative expenses.

                                                                   5           Since filing his case, the Debtor’s efforts have centered on communicating and negotiating

                                                                   6   with his creditors in an effort to formulate a consensual chapter 11 plan. The hearing regarding

                                                                   7   confirmation of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the

                                                                   8   Bankruptcy Code [Docket No. 464] (the “Plan”) is scheduled for May 21, 2020. The Debtor seeks

                                                                   9   an extension of the deadline imposed by section 365(d)(4), to the extent it may be applicable, to

                                                                  10   preserve a valuable asset pending confirmation of the Plan, which will address the disposition of the

                                                                  11   Lease in any event. See Plan § 9.1 at 44.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           The Landlord has authorized a further extension of the 365(d)(4) Deadline, as set forth in
                                        LOS ANGELES, CALIFORNIA




                                                                  13   correspondence attached as Exhibit “A” to the Declaration of Yueting Jia, annexed hereto.
                                           ATTORNEYS AT LAW




                                                                  14           Based on the foregoing, the Debtor submits that good cause exists for the requested

                                                                  15   extension and such extension is in the best interest of the estate.

                                                                  16                                                            IV.

                                                                  17                                                    CONCLUSION
                                                                  18
                                                                               WHEREFORE, the Debtor respectfully requests that the Court enter an Order, among other
                                                                  19
                                                                       things, (a) granting the Motion, (b) extending the Section 365(d)(4) Deadline for an additional 90
                                                                  20
                                                                       days, i.e., from May 11, 2020, through and including August 10, 2020,6 or the date of entry of an
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28   6
                                                                         As the ninetieth day falls on Sunday, August 9, 2020 the Debtor is seeking an extension to Monday, August 10, 2020,
                                                                       the next business day.
                                                                                                                                 7
                                                                       DOCS_LA:327461.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22             Desc
                                                                                                     Main Document    Page 8 of 14


                                                                   1   order confirming the Plan, whichever is earlier, and (c) stating that nothing contained in the order

                                                                   2   shall be deemed to authorize the assumption or rejection of the Lease.

                                                                   3   Dated: May 11, 2020                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                   4
                                                                                                                     By    /s/ Malhar S. Pagay
                                                                   5                                                       Richard M. Pachulski
                                                                                                                           Jeffrey W. Dulberg
                                                                   6                                                       Malhar S. Pagay
                                                                   7                                                       Attorneys for Debtor and Debtor in
                                                                                                                           Possession
                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          8
                                                                       DOCS_LA:327461.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                         Desc
                                                                                                     Main Document    Page 9 of 14


                                                                   1                                      DECLARATION OF YUETING JIA1

                                                                   2           I, Yueting Jia, declare as follows:

                                                                   3           1.       I am the debtor and debtor in possession herein. Except as otherwise indicated, all

                                                                   4   statements in this Declaration are based upon my own personal knowledge, review of documents,

                                                                   5   and my opinion. If I were called to testify as a witness in this matter, I could and would competently

                                                                   6   testify to each of the facts set forth herein based upon my personal knowledge, review of documents,

                                                                   7   or opinion.

                                                                   8           2.       I make this Declaration in support of the Second Motion for an Order Granting

                                                                   9   Extension of the Deadline to Assume, Assume and Assign, or Reject Nonresidential Real Property

                                                                  10   Leases Authorized by 11 U.S.C. § 365(d)(4)(B)(i) (the “Motion”). Capitalized terms not otherwise

                                                                  11   defined herein shall have the same meanings as set forth in the Motion.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           3.       Pursuant to the Lease, I am the lessee of the Leased Property and reside at 91
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Marguerite Drive while subleasing the remaining Leased Property.2 7 Marguerite Drive and 19
                                           ATTORNEYS AT LAW




                                                                  14   Marguerite Drive are residences. 11 Marguerite Drive and 15 Marguerite Drive consist of

                                                                  15   unimproved land. I have pre-paid my rent due under the Lease through December 2021, beyond the

                                                                  16   extension period proposed in the Motion, and thus, I have fulfilled my monetary obligations under

                                                                  17   the Lease during the proposed extended period.

                                                                  18           4.       The Lease is an important asset of my estate. Not only do I reside in the Leased

                                                                  19   Property, but also sublet a portion of the Leased Property which provides me with rental income.

                                                                  20           5.       Since filing my case, my efforts have centered on communicating and negotiating

                                                                  21   with my creditors in an effort to formulate a consensual chapter 11 plan. The hearing regarding

                                                                  22   confirmation of my Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the

                                                                  23   Bankruptcy Code [Docket No. 464] (the “Plan”) is scheduled for May 21, 2020.

                                                                  24           6.       The Landlord has authorized a further extension of the 365(d)(4) Deadline, as set

                                                                  25   forth in correspondence attached hereto as Exhibit “A”.

                                                                  26

                                                                  27
                                                                       1
                                                                        Capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in the Motion.
                                                                  28   2
                                                                        Warm Time, Inc. subleases from the Debtor the properties located at 7 Marguerite Drive, 11 Marguerite Drive, 15
                                                                       Marguerite Drive, and 19 Marguerite Drive.
                                                                                                                                 1
                                                                       DOCS_LA:329418.2 46353/002
                                                                                       Case 2:19-bk-24804-VZ            Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                Desc
                                                                                                                         Main Document    Page 10 of 14


                                                                                      1             7.       I believe that good cause exists for the requested extension and such extension is in

                                                                                      2    the best interest of my estate.

                                                                                      3

                                                                                      4             I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is true

                                                                                      5    and correct to the best of my information, knowledge and belief.

                                                                                      6             Executed this 11th                       Gardena
                                                                                                                  ___ day of May, 2020, at _____________, California.

                                                                                      7
                                                                                                                                                    ___________________________
                                                                                      8                                                             Yueting Jia
                                                                                      9

                                                                                      10

                                                                                      11
P AC H UL S K I S T ANG Z IE HL & J ON ES LLP




                                                                                      12
                                                L O S A NG EL ES , C AL IF OR N I A




                                                                                      13
                                                     A T T OR N EY S A T L AW




                                                                                      14
                                                                                      15

                                                                                      16

                                                                                      17
                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23
                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28

                                                                                                                                                2
                                                                                           DOCS_LA:329418.2 46353/002
Case 2:19-bk-24804-VZ   Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22   Desc
                         Main Document    Page 11 of 14




                           EXHIBIT A
Case 2:19-bk-24804-VZ   Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22   Desc
                         Main Document    Page 12 of 14




                                    snafu
            Case 2:19-bk-24804-VZ                 Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                                       Desc
                                                   Main Document    Page 13 of 14

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): SECOND NOTICE OF MOTION AND MOTION FOR
  AN ORDER GRANTING EXTENSION OF THE DEADLINE TO ASSUME, ASSUME AND ASSIGN, OR REJECT
  NONRESIDENTIAL REAL PROPERTY LEASES FOR AN ADDITIONAL NINETY DAYS PURSUANT TO 11 U.S.C. §
  365(d)(4)(B)(i); MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF YUETING JIA IN SUPPORT
  THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
  and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 11, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) May 11, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 11, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 11, 2020                 Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 732 Filed 05/11/20 Entered 05/11/20 12:01:22                                       Desc
                                              Main Document    Page 14 of 14


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
